IN THE SUPREME COURT OF MISSISSIPPI
                                   NO. 1999-CA-00557-SCT
WAL-MART STORES, INC.
v.
KERTRENA JOHNSON AND SABRENA JOHNSON
DATE OF JUDGMENT:                                02/22/1999
TRIAL JUDGE:                                     HON. LAMAR PICKARD
COURT FROM WHICH APPEALED:                       JEFFERSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                          EDLEY H. JONES, III
ATTORNEY FOR APPELLEES:                          PHILIP ELMER CARBY
NATURE OF THE CASE:                              CIVIL - PERSONAL INJURY
DISPOSITION:                                     AFFIRMED - 10/18/2001
MOTION FOR REHEARING FILED:                      11/1/2001; denied 2/21/2002
MANDATE ISSUED:                                  2/28/2002

     EN BANC.

     COBB, JUSTICE, FOR THE COURT:

¶1. Kertrena and Sabrena Johnson brought this negligence suit against Wal-Mart Stores, Inc. (Wal-Mart)
in the Jefferson County Circuit Court, alleging that Wal-Mart had negligently performed work on Kertrena's
1993 Mitsubishi, resulting in a crash which caused them serious and permanent injuries. In response, Wal-
Mart filed a motion for change of venue and later for a summary judgment, both of which were denied by
the circuit court. At the conclusion of trial, the jury found for the Johnsons and awarded them damages in
the amounts of $30,000 for Kertrena and $37,500 for Sabrena. The circuit court entered judgment
accordingly and also denied Wal-Mart's post-trial motions. Aggrieved, Wal-Mart has appealed, raising the
following nine issues:

     I. THE TRIAL COURT ERRED WHEN IT DENIED WAL-MART'S MOTION FOR A
     CHANGE OF VENUE.

     II. THE SOLE PROXIMATE CAUSE OF THE JOHNSONS' INJURIES AND DAMAGES
     WAS THEIR INTERVENING AND SUPERSEDING CONDUCT TO OPERATE THE
     VEHICLE IN QUESTION AFTER ARRIVING SAFELY AT HOME.

     III. THE JOHNSONS FAILED TO MEET THEIR BURDEN OF PROOF TO
     ESTABLISH BY EXPERT TESTIMONY THAT THE ALLEGED ENGINE PROBLEM
     WAS CAUSED BY A NEGLIGENT ACT OF WAL-MART.

     IV. THE JURY VERDICT WAS AGAINST THE OVERWHELMING WEIGHT OF THE
     EVIDENCE AND WAS THE PRODUCT OF BIAS, PREJUDICE AND IMPROPER
     PASSION.

     V. THE TRIAL COURT ERRED BY REFUSING DEFENDANT'S MOTION FOR A
     DIRECTED VERDICT, JURY INSTRUCTION D-1, D-2, AND DEFENDANT'S POST-
     TRIAL MOTION FOR A JNOV, A NEW TRIAL, OR A REMITTITUR.

     VI. THE TRIAL COURT ERRED IN GRANTING PLAINTIFFS' INSTRUCTION P-6
     BECAUSE THERE WAS NO PROOF BEFORE THE JURY TO RAISE AN ISSUE OF
     FACT THAT WAL-MART HAD ACTED NEGLIGENTLY.

     VII. THE TRIAL COURT ERRED IN GRANTING PLAINTIFFS' INSTRUCTION P-9.

     VIII. THE TRIAL COURT ERRED WHEN IT GRANTED PLAINTIFFS' INSTRUCTION
     P-12.

     IX. THE VERDICT WAS EXCESSIVE AND AGAINST OVERWHELMING WEIGHT
     OF THE EVIDENCE, AND THE TRIAL COURT ERRED IN REFUSING TO GRANT A
     REMITTITUR.

                                                 FACTS

¶2. In June of 1997, Kertrena Johnson, a resident of Fayette, Jefferson County, Mississippi, had her car
serviced at a Wal-Mart in Natchez, Adams County, Mississippi. A Wal-Mart mechanic told Kertrena that
her car needed a fuel injection cleaning, and Kertrena returned to Wal-Mart on July 3 to have that service
performed on the car. The mechanic who performed the service testified that he did not adjust the idle
speed on the engine; however, he did notice that the car was idling high before he performed any service.
He further testified that after he completed his work, the car's engine was idling much lower than when he
started. The mechanic revved the engine a few times and saw the idle fall into a range which he thought was
normal.

¶3. Kertrena later picked up the car and drove home to Fayette. On her way home, however, Kertrena felt
as though she had to brake more than normal in order to slow the car and that it idled too high. Later that
night, Kertrena called Wal-Mart to complain about the engine, and the manager of Wal-Mart's automotive
department asked Kertrena to bring the car back to the shop. Kertrena refused to do so because of
concerns about the car's safety, and the manager arranged for an employee to go to her home in Fayette the
next morning to inspect the car.

¶4. That evening, however, Kertrena decided to take the car to a local automotive repair shop, Bouie's
Garage, accompanied by her sister Sabrena and a third person. Sabrena testified that Kertrena had
described the nature of the car problems to her and that as soon as Kertrena started the car Sabrena heard
a roaring noise. As Kertrena pulled into the Bouie parking lot, she lost control of the car and ran into a
parked vehicle.

¶5. The Johnsons jointly brought suit against Wal-Mart in the Jefferson County Circuit Court seeking
damages for personal injuries. The circuit court denied Wal-Mart's motion for change of venue which
asserted that venue was improper in Jefferson County because Wal-Mart was not a resident of Jefferson
County and the cause of action as alleged accrued in Adams County, Mississippi. Wal-Mart then filed a
motion for summary judgment alleging that Kertrena's decision to operate the vehicle, in spite of their
personal knowledge that there was a malfunction, constituted a superseding and intervening cause which
broke the chain of causation between the acts of Wal-Mart's employees in Natchez, Mississippi, and the
Johnsons' accident. The circuit court denied that motion as well, along with Wal-Mart's motion for directed
verdict and its post-trial motions.

                                                ANALYSIS

      I. THE TRIAL COURT ERRED WHEN IT DENIED WAL-MART'S MOTION FOR A
      CHANGE OF VENUE.

¶6. Under Mississippi's venue statute, "[c]ivil actions.... shall be commenced in the county in which the
defendant or any of them may be found or in the county where the cause of action may occur or accrue
and, if the defendant is a domestic corporation, in the county in which said corporation is domiciled...."
Miss. Code Ann. § 11-11-3 (Supp. 2001). Since the statute allows for more than one possible venue, the
plaintiff is afforded the right to choose among all permissible venues, and "his choice must be sustained
unless in the end there is no credible evidence supporting the factual basis for the claim of venue." Flight
Line, Inc. v. Tanksley, 608 So. 2d 1149, 1155 (Miss. 1992).

¶7. Wal-Mart argues that venue in Jefferson County was improper, as the cause of action actually accrued
in Adams County where the allegedly negligent acts occurred. In support of its argument, Wal-Mart cites
Flight Line, 608 So. 2d 1149; Forrest County Gen. Hosp. v. Conway, 700 So. 2d 324 (Miss. 1997);
and Blackledge v. Scott, 530 So. 2d 1363 (Miss. 1988).(1)

¶8. In Flight Line, Tanksley was injured in Chicago while unloading cargo from a plane that had been
negligently loaded in Vicksburg, Mississippi. Flight Line, 608 So. 2d at 1153-54. Tanksley brought suit
against Flight Line in Warren County (where the plane was loaded) rather than Rankin County (where Flight
Line was domiciled), and the trial court denied Flight Line's repeated motions for change of venue. Id. at
1154-55. This Court affirmed, stating that "a cause of action accrues when it comes into existence as an
enforceable claim, that is, when the right to sue becomes vested." Id. at 1156. The Court further noted that:

      Torts arise from breaches of duties causing injuries, and it is common experience that breach and
      causation and impact do not all always happen at once. At the very least, the word "occur" connotes
      each county in which a substantial component of the claim takes place, and this may include, in the
      present context, the negligent conduct which substantially undergirds Tanksley's claim.

Id. at 1157.

¶9. In Conway, the plaintiffs and defendants were all residents of Forrest County, where the defendant
hospital negligently misdiagnosed the plaintiffs' child. Conway, 700 So. 2d at 326. Conway argued that the
cause of action accrued in Hinds County because the child was later moved to the University Medical
Center in Hinds County where doctors had to amputate her arms and legs to save her life. Id. at 325. This
Court disagreed, holding that the actions of the UMC physicians were merely the manifestation of the
injuries which occurred in Forrest County. Id. at 327.

¶10. Ultimately, these cases stand for the proposition that a cause of action accrues for venue purposes
either where the actual tortious conduct occurs or where the plaintiff suffers actual injuries from the
negligence (as opposed to the mere manifestation of pre-existing injuries). Under the facts of the case sub
judice, therefore, venue was proper in both Adams County (where Wal-Mart negligently repaired the car)
and in Jefferson County (where the Johnsons suffered injuries proximately caused by that negligence). The
Johnsons were then entitled to choose among those options, and since there was credible evidence that
Jefferson County was the site where the injuries occurred, the choice of Jefferson County as venue should
not be disturbed by this Court. This issue is without merit.

      II. THE SOLE PROXIMATE CAUSE OF THE JOHNSON'S INJURIES AND DAMAGES
      WAS THEIR INTERVENING AND SUPERSEDING CONDUCT TO OPERATE THE
      VEHICLE IN QUESTION AFTER ARRIVING SAFELY AT HOME.

¶11. Wal-Mart next argues that even if it was negligent, the intervening acts of the Johnsons nevertheless
constitute the sole proximate cause of their injuries and damages. This Court has stated:

      The law dealing with the duty to foresee the imprudent acts of others appears under the general rubric
      of the jurisprudence of "intervening cause". . . . The concept of intervening causes, and their effect on
      the liability of the more remote actor, has been a source of some difficulty in the law. On its face, the
      problem is one of whether the defendant is to be held liable for an injury to which the defendant has in
      fact made a substantial contribution, when it is brought about by a later cause of independent origin,
      for which the defendant is not responsible. The difficulty appears to be in determining whether "the
      intervening cause is one which in ordinary human experience is reasonably to be anticipated, or one
      which the defendant has reason to anticipate under the particular circumstances." Thus, under
      principles of "foreseeability," a defendant may be held liable for his failure to anticipate an easily-
      predicted intervening cause and to properly guard against it.

Southland Management Co. v. Brown ex rel. Brown, 730 So. 2d 43, 46 (Miss. 1998)(internal citations
omitted)(holding that actions of non-party playmate in throwing ceramic tile at plaintiff's child was
unforeseeable intervening cause which cut off defendant construction company's liability).

¶12. In order to show that the Johnsons' decision to drive the car in spite of their concerns about its safety
constituted an intervening cause, Wal-Mart must demonstrate that it could not have foreseen that Kertrena
might attempt to drive her own car. Such a conclusion is untenable, particularly since the accident might
have happened just as easily if Kertrena had followed Wal-Mart's instructions and driven the car back to
Natchez.

¶13. In any event, the term "intervening cause" is generally meant to refer to the unforeseeable acts of third
parties, not the plaintiff. See generally Restatement (Second) of Torts § 448 (1977). A proper analysis of
whether the Johnsons should be denied recovery due to their own negligence must invoke comparative
negligence principles rather than an intervening cause theory. Since the record clearly reflects that Wal-Mart
sought and was given a comparative negligence instruction, this assignment of error is without merit, as the
jury obviously considered the extent to which the Johnsons were responsible for their own injuries.

      III. THE JOHNSONS FAILED TO MEET THEIR BURDEN OF PROOF TO
      ESTABLISH BY EXPERT TESTIMONY THAT THE ALLEGED ENGINE PROBLEM
      WAS CAUSED BY A NEGLIGENT ACT OF WAL-MART.

¶14. Wal-Mart next argues that it was entitled to a directed verdict because the Johnsons did not offer
evidence in the form of expert witness testimony to show how any acts or omissions on the part of Wal-
Mart proximately caused the accident. Wal-Mart relies on Lovett v. Bradford, 676 So. 2d 893 (Miss.
1996) and Travis v. Stewart, 680 So. 2d 214 (Miss. 1996) for the idea that this case involves issues
beyond the experience of laymen which require explanation by an expert witness. The Johnsons counter
that those cases involved claims of professional malpractice brought against an insurance agent and a
physician which required specialized knowledge beyond the scope of a layman. This case sub judice,
however, involves simple negligence and requires no such specialized knowledge.

¶15. We agree with the Johnsons. The general rule in Mississippi is that expert testimony is not required
where the facts surrounding the alleged negligence are easily comprehensible to a jury. Hammond v.
Grissom, 470 So. 2d 1049, 1052 (Miss. 1985). Here, the Johnsons provided testimony that the car
experienced noticeable problems after Wal-Mart worked on it and that these problems were not present
before Wal-Mart worked on it. That was sufficient to allow the jury to determine whether Wal-Mart,
through some act or omission, caused those problems, which in turn proximately caused the Johnsons'
accident. This issue is without merit.

     IV. THE JURY VERDICT WAS AGAINST THE OVERWHELMING WEIGHT OF THE
     EVIDENCE AND WAS THE PRODUCT OF BIAS, PREJUDICE AND IMPROPER
     PASSION.

¶16. Where an appellant challenges a jury verdict as being against the overwhelming weight of the evidence
or the product of bias, prejudice or improper passion, this Court will show great deference to the jury
verdict by resolving all conflicts in the evidence and every permissible inference from the evidence in the
appellee's favor. Bobby Kitchens, Inc. v. Mississippi Ins. Guar. Ass'n, 560 So. 2d 129, 131 (Miss.
1989). "Only when the verdict is so contrary to the overwhelming weight of the evidence that to allow it to
stand would sanction an unconscionable injustice will this Court disturb it on appeal." Herrington v. Spell,
692 So. 2d 93, 103-04 (Miss. 1997).

¶17. The evidence offered at trial, when reviewed under the standard described above, reflects testimony
by Kertrena that the car had never experienced any of the problems which caused the accident prior to
Wal-Mart's actions. Wal-Mart conceded that the car was idling higher than normal while under its care, but
that after servicing the car and observing the idle falling into a normal range, it returned the car to the
Johnsons without discussing the idling problem. We, therefore, conclude that the jury verdict is not against
the overwhelming weight of the evidence.

     V. THE TRIAL COURT ERRED BY REFUSING DEFENDANT'S MOTION FOR A
     DIRECTED VERDICT, JURY INSTRUCTION D-1, D-2, AND DEFENDANT'S POST-
     TRIAL MOTION FOR A JNOV, A NEW TRIAL, OR A REMITTITUR.(2)

¶18. This Court has rearticulated its standard of review for the denial of judgments notwithstanding the
verdict, peremptory instructions,(3) and directed verdicts as follows:

     [T]his Court will consider the evidence in the light most favorable to the appellee, giving that party the
     benefit of all favorable inference that may be reasonably drawn from the evidence. If the facts so
     considered point so overwhelmingly in favor of the appellant that reasonable men could not have
     arrived at a contrary verdict, we are required to reverse and render. On the other hand if there is
     substantial evidence in support of the verdict, that is, evidence of such quality and weight that
     reasonable and fair minded jurors in the exercise of impartial judgment might have reached different
     conclusions, affirmance is required. The above standards of review, however, are predicated on the
     fact that the trial judge applied the correct law.

Steele v. Inn of Vicksburg, Inc., 697 So. 2d 373, 376 (Miss. 1997).
¶19. Wal-Mart reiterates its argument that Kertrena's actions in driving to Bouie's Garage constituted an
intervening act which was the sole proximate cause of the Johnsons' injuries and damages, thus making a
directed verdict in favor of Wal-Mart proper. We have concluded that it did not. Furthermore, the record
does not reflect the existence of evidence "so overwhelmingly in favor of the appellant that reasonable men
could not have arrived at a contrary verdict." Id. at 376. Therefore, we cannot say that the circuit court was
manifestly wrong in denying the motions for directed verdict and judgment notwithstanding the verdict or
that it abused its discretion in denying the motion for a new trial and in denying the requested peremptory
instructions.

      VI. THE TRIAL COURT ERRED IN GRANTING PLAINTIFFS' INSTRUCTION P-6
      BECAUSE THERE WAS NO PROOF BEFORE THE JURY TO RAISE AN ISSUE OF
      FACT THAT WAL-MART HAD ACTED NEGLIGENTLY.

      VII. THE TRIAL COURT ERRED IN GRANTING PLAINTIFFS' INSTRUCTION P-9.

      VIII. THE TRIAL COURT ERRED WHEN IT GRANTED PLAINTIFFS' INSTRUCTION
      P-12.

¶20. With regard to the propriety of jury instructions, this Court has held that no reversible error will be
found so long as the instructions actually given fairly announce the law of the case and create no injustice
when read as a whole. Fielder v. Magnolia Beverage Co., 757 So. 2d 925, 929 (Miss. 1999)(collecting
authorities). Furthermore, each party is entitled to embody its theory of the case in the jury instructions
provided there is testimony to support it, but only "if made conditional upon the jury's finding that such facts
existed." Murphy v. Burney, 27 So. 2d 773, 774 (Miss. 1946).

      A. Instruction P-6.

¶21. Jury Instruction P-6 reads in its entirety as follows:

      The Court instructs you that for a superseding or intervening cause to cut off the liability of an original
      actor, the said intervening or superseding cause must have been unforeseeable by the original actor.
      Therefore, in order for Wal-Mart to be relieved from liability for its negligent repair of Kertrena's car,
      if any, you must find from a preponderance of the evidence that Wal-Mart could not have reasonably
      foreseen that Kertrena would operate her car again after she reached her home with knowledge that
      the engine was racing.

¶22. Wal-Mart argues that, due to the Johnsons' failure to provide expert witness testimony, the jury had no
basis for finding that its employees negligently repaired or failed to repair Kertrena's car. Wal-Mart cites no
authority in support of this argument, which in any case is refuted in the discussion of Issue III. To repeat,
expert testimony is not required where the facts surrounding the alleged negligence are easily
comprehensible to a jury. Hammond, 470 So. 2d at 1052. Since the Johnsons provided evidence (1) that
the car did not demonstrate any engine problems prior to Wal-Mart working on it, (2) that such problems
began almost immediately after Wal-Mart completed work, and (3) that Wal-Mart had knowledge that the
car idled high while working on it, we conclude that there was sufficient evidence to support the granting of
this instruction, which fairly announces the law on the subject of intervening causes.

      B. Instruction P-9.
¶23. Instruction P-9 read as follows in its entirety:

      The proximate cause of an injury is that cause, which in natural and continuous sequence, unbroken
      by any efficient intervening cause, produces the injuries complained of and without which, the results
      would not have occurred. Thus, if you believe from a preponderance of the evidence in this case, that
      the negligent acts and/or omissions of Wal-Mart Stores, Inc., acting through its employees, if any,
      considered in their natural and continuous sequence and unbroken by any other cause, did, in fact,
      produce the injuries, if any, to Sabrena Johnson and Kertrena Johnson and without which this
      collision would not have occurred, then you should find for the Plaintiffs, Sabrena Johnson and
      Kertrena Johnson in accordance with the other instructions of the Court.

¶24. Again, Wal-Mart cites no authority suggesting that this instruction does not properly state the law on
the issue of proximate cause. Wal-Mart argues that no proof was offered at trial supporting the theory that
any Wal-Mart employee knew that the Johnsons' engine was racing when it left the store. However, Wal-
Mart concedes that the mechanic who performed the work on Kertrena's car testified that he noticed the
engine racing during the period he worked on it, although he claimed that it had stopped doing so by the
time he was finished. Furthermore, the manager who spoke to Kertrena the night of the accident clearly
knew of the problem, and he encouraged Kertrena to drive from Fayette back to Natchez. Therefore, we
conclude that there was sufficient evidence to support the granting of this instruction as well.

      C. Instruction P-12.

¶25. Instruction P-12 read as follows in its entirety:

      If you find from a preponderance of the evidence in this case that Sabrena Johnson and Kertrena
      Johnson have sustained actual damages as a proximate result of the negligence of Wal-Mart Stores,
      Inc., acting by and through its agents and/or employees, then they are entitled to a verdict in an
      amount which will reasonably compensate them for their losses sustained, if any. Such damages are
      called compensatory or actual damages and are awarded for the purpose of making Sabrena Johnson
      and Kertrena Johnson whole again insofar as a money verdict can accomplish that purpose.

¶26. Wal-Mart again argues there was no proof upon which to base a finding of negligence in the repair of
the vehicle and Kertrena's actions were "inherently unreasonable and unforeseeable as a matter of law." We
disagree and conclude that there was sufficient evidence to support the jury instructions which fairly
announce the law.

      IX. THE VERDICT WAS EXCESSIVE AND AGAINST OVERWHELMING WEIGHT
      OF THE EVIDENCE, AND THE TRIAL COURT ERRED IN REFUSING TO GRANT A
      REMITTITUR.

¶27. The standard of review for damages is as follows:

      The supreme court or any other court of record in a case in which money damages were awarded
      may overrule a motion for new trial or affirm on direct or cross appeal, upon condition of an additur
      or remittitur, if the court finds that the damages are excessive or inadequate for the reason that the
      jury or trier of the facts was influenced by bias, prejudice, or passion, or that the damages awarded
      were contrary to the overwhelming weight of credible evidence. If such additur or remittitur be not
      accepted then the court may direct a new trial on damages only. If the additur or remittitur is accepted
      and the other party perfects a direct appeal, then the party accepting the additur or remittitur shall
      have the right to cross appeal for the purpose of reversing the action of the court in regard to the
      additur or remittitur.

Miss. Code Ann. § 11-1-55 (1991); see also Flight Line, 608 So. 2d at 1160-61 (holding that Court has
no authority to vacate damage award merely because it believes jury erred or because, had it been trier of
fact, it would have awarded greater or lesser sum). Our standard of review is as follows:

      When this Court reviews the action of the jury after the trial court has refused to grant a new trial on
      the question of damages, the question then becomes whether the verdict was either so excessive or
      inadequate as to shock the conscience and to indicate bias, passion and prejudice on the part of the
      jury, or, whether the jury failed to respond to reason.

Dorris v. Carr, 330 So. 2d 872, 874 (Miss.1976).

¶28. In the case sub judice, Kertrena submitted medical bills in the amount of $2,343 and was awarded
$30,000. Sabrena submitted medical bills in the amount of $3,274 and was awarded $37,000. Although
they had no broken bones, both Kertrena and Sabrena testified that they still continued to feel occasional
pain at the time of the trial, then more than two years after the accident. Kertrena testified that she still could
not fully use her left arm when lifting something heavy or raising it up. Both experienced decreased mobility
since the accident. Wal-Mart has failed to offer any basis on appeal for concluding that the judgment was
the result of bias, passion and prejudice on the part of the jury (other than Wal-Mart's stated belief that the
Johnsons' simply were not entitled to a judgment that large). We conclude that the judgment is not so
excessive as to shock the conscience. This issue is without merit.

                                                CONCLUSION

¶29. Based on the foregoing, we hold that the circuit court did not err in denying Wal-Mart's motion for
change of venue. We further hold that Kertrena's decision to drive the car did not constitute an intervening
cause under our jurisprudence and that the facts of this case are such that the Johnsons could prove their
prima facie case without the use of expert testimony. Finally, we hold that the circuit court did not err in
denying Wal-Mart's various motions with regard to directed verdicts, judgment notwithstanding the verdict,
jury instructions, or remittitur. The judgment of the Jefferson County Circuit Court is affirmed.

¶30. AFFIRMED.

      McRAE, P.J., MILLS, DIAZ AND EASLEY, JJ., CONCUR. SMITH, J., DISSENTS
      WITH SEPARATE WRITTEN OPINION JOINED BY PITTMAN, C.J., AND WALLER,
      J. BANKS, P.J. NOT PARTICIPATING.

      SMITH, JUSTICE, DISSENTING:

¶31. In my view, the Johnsons failed to make a prima facie case that the negligent acts of the Wal-Mart
employees caused their injuries. The majority holds that the Johnsons were not required to offer evidence in
the form of expert testimony to show how the acts or omissions of the Wal-Mart employees proximately
caused the accident because, reasons the majority, this case involves simple negligence and requires no
specialized knowledge. I respectfully disagree.
¶32. It was disputed at trial that Kertrena Johnson's vehicle was idling high at the time she took it to Wal-
Mart for a fuel injection service. She testified that she had experienced no prior problems with the car, while
the technician who worked on the car testified that the car was idling high when Kertrena brought it in. Two
Wal-Mart technicians testified to the acts performed during a fuel injection service. The Johnsons had the
burden of proving that the actions of the technicians were negligent and that their negligence caused the
accident. The Johnsons offered no evidence that any of the actions performed by the technicians fell below
the standard of care. In fact, no evidence was even offered to show what the standard is in such a case.

¶33. Furthermore, even assuming that the technician's failure to inform Kertrena her car was idling high was
in itself negligent, the Johnsons failed to offer any evidence as to how the failure to do so caused this
accident. The effect that an engine which is idling high can have on a vehicle's performance or the owner's
ability to control the vehicle is not within layman's knowledge. In fact, testimony at trial demonstrated that
an engine which is idling high may or may not make driving the vehicle unsafe. Kertrena herself testified that
she was able to control her vehicle.

¶34. In my view, the majority's efforts to distinguish Travis v. Stewart, 680 So. 2d 214 (Miss. 1996), and
Lovett v. Bradford, 676 So. 2d 893 (Miss. 1996), fail. What might cause an engine to "idle high" or what
effect that might have on the performance of a vehicle or, in this case, Kertrena's ability to control her
vehicle, is a matter outside the everyday knowledge of many laypersons. This point is best made by the
testimony of Kertrena herself, who, when asked whether she knew anything about injectors in cars and
how they work and run, simply, but tellingly, answered "no."

¶35. The Johnsons failed to demonstrate that the actions of the Wal-Mart technicians in performing the fuel
injection service caused the engine to idle high and that their actions fell below a standard of care. They also
failed to demonstrate that the accident was caused by the engine idling high. Simply stated, the Johnsons
failed to present evidence sufficient to establish a prima facie case for negligence. The judgment entered on
the jury's verdict should be reversed and rendered in favor of Wal-Mart.

¶36. For these reasons, I respectfully dissent.

      PITTMAN, C.J., AND WALLER, J., JOIN THIS OPINION.

1. Although Wal-Mart (along with many of our venue cases) cites Blackledge v. Scott, Blackledge is not
actually germane to the question of when a cause of action accrues or occurs. Rather, Blackledge turned
on issues of fraudulent joinder and lack of jurisdiction.

2. The remittitur is discussed in Issue IX.

3. Jury Instructions D-1 and D-2 were peremptory instructions directing the jury to find for Wal-Mart and
against Kertrena and Sabrena, respectively.